Citation Nr: 0844227	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-40 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating for osteoarthritis of the 
right knee, to include a rating in excess of 30 percent after 
June 1, 2007, and a rating in excess of 10 percent prior to 
April 24, 2006.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The veteran had active service from July 1973 to July 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The December 2003 
rating decision denied entitlement to service connection for 
diabetes mellitus and entitlement to a rating in excess of 10 
percent for osteoarthritis of the right knee.   The April 
2004 rating decision denied entitlement to a TDIU.  
Thereafter, an August 2006 rating decision assigned a 
temporary 100 percent rating for the veteran's right knee 
disorder for the period of April 24, 2006 to June 1, 2007, 
and a 30 percent rating from June 1, 2007.  Although there is 
some indication that the veteran may have wanted to withdraw 
this claim from his appeal, since this is unclear from the 
record, the Board will assume that he desires to continue his 
appeal with respect to this matter.  

Although the veteran's service representative has expressed 
his belief that the veteran also wishes to continue his 
appeal of the denial of his claim for an increased rating for 
hypertension, the Board is unable to locate a document that 
may be construed as a timely substantive appeal following the 
issuance of the September 2006 statement of the case.  See 
38 C.F.R. §§ 20.202, 20.302 (2008).  Consequently, the Board 
finds that this claim is not a subject for current appellate 
review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration. 

Turning first to the veteran's claim for an increased rating 
for his osteoarthritis of the right knee, the record reflects 
that the veteran underwent a total right knee replacement in 
April 2006, and his last VA examination for rating purposes 
was conducted prior to his surgery in February 2006.  
Therefore, the Board finds that this claim must be remanded 
for a new VA examination so that the Board may adequately 
consider the nature and severity of his right knee disability 
following his surgery.  VA treatment records from June 2006 
also reflect that the veteran had a yearly appointment 
scheduled for April 2007 for his right knee, to include a new 
X-ray, and the most recent VA treatment record in the claims 
folder is dated in September 2006.  Consequently, this claim 
must also be remanded to obtain additional VA treatment 
records for the veteran, dated since September 2006.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

While in remand status, the Board further finds that the 
veteran should be furnished with a new VCAA notice letter 
with respect to this claim pursuant to the guidelines 
established in the case of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

As a result of the fact that the veteran has a current 
diagnosis of diabetes mellitus, there is a medical history of 
this disorder as early as 1992, and there is an elevated 
glucose reading of 114 during active service in January 1986, 
the Board further finds that the veteran should be afforded 
an appropriate examination to determine whether it is at 
least as likely as not that his current diabetes mellitus is 
related to active service.  

Finally, while the record does reflect February 2004 VA 
opinions regarding the impact of some of the veteran's 
service-connected disabilities on his ability to obtain 
gainful employment, the opinions do not address the impact of 
all of his service-connected disabilities.  Therefore, the 
veteran should also be examined with respect to whether his 
service-connected disabilities preclude him securing or 
following a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Concerning the claim for an 
increased rating for osteoarthritis of 
the right knee, the veteran should be 
sent VCAA notice which complies with 
Vazquez-Flores v. Peake, per VA Fast 
Letter 08-16.  He should be notified 
that, to substantiate his claim, he 
must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of his disability and the 
effect that worsening has on his 
employment and daily life.  Further, he 
should be provided notice of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5055, 5256, 
5257, 5260, 5261 (2008).

2.  Arrangements should be made to 
obtain additional VA treatment records 
for the veteran, dated since September 
2006.

3.  Schedule the veteran for a VA 
orthopedic examination of the right 
knee.  The claims file and a copy of 
this remand must be made available to 
and reviewed by the examiner prior to 
the examination and the examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
studies should be conducted.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected osteoarthritis of the 
right knee, status post total knee 
replacement.

The examiner should report the range of 
motion measurements for the right knee.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the right knee is used 
repeatedly.  All limitation of function 
must be identified.  If there is no 
pain, no limitation of motion and/or 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether there 
is any evidence of recurrent 
subluxation or lateral instability of 
the left knee, and if so, to what 
extent.  

The examiner should state whether there 
is any evidence of ankylosis, severe 
painful motion, or weakness in the 
affected extremity.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

4.  The veteran should also be afforded 
an appropriate VA examination to 
determine the nature and etiology of 
his diabetes mellitus.  The claims file 
should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that his diabetes mellitus had 
its onset during active service.  In 
this regard, the examiner should 
specifically comment on the high 
glucose reading during service in 
January 1986.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Afford the veteran appropriate VA 
medical examination(s) for evaluation 
of his additional service-connected 
disabilities.  The claims folder and a 
copy of this remand are to be made 
available to the examiner(s) for review 
in conjunction with the examination(s).  
All studies deemed necessary by the 
examiner(s) are to be performed.

The examiner(s) is requested to express 
a medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities (left total hip 
arthroscopy with osteoarthritis, 
bilateral pes planus, renal 
insufficiency, osteoarthritis of the 
left knee, osteoarthritis of the right 
knee, hypertension, and erectile 
dysfunction), as opposed to any 
nonservice-connected disabilities and 
advancing age.  

In particular, describe what types of 
employment activities would be limited 
because of the veteran's service-
connected disabilities and whether any 
limitation on the veteran's employment 
is likely to be permanent.

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

